On Petition for a Rehearing.
Downey, J.
A petition for a rehearing has been filed in this case on the ground that the second paragraph of the complaint is held by us to be based upon a charge of theft, and as the facts found by the jury show that the charge could not have been theft, there was a fatal variance between the proof and the allegations. It may be proper, in overruling the petition, to state a little more fully our views. We did not decide, in the original opinion, that there was not a charge of embezzlement in thé complaint. If there is not, it is only because there was no averment that the conversation was of and concerning the business relation which ex*512isted between the parties. If the averments do not show a charge of embezzlement, then we think it clear that they do show a charge of larceny. The words, “you stole my money,” and the words, “you are a thief,” import a charge of larceny. The appellant contends that the averments in the paragraph do not show a charge of embezzlement. If not, then certainly the words import larceny. In either view, then, whether the paragraph imports a charge of larceny or of embezzlement, the demurrer was properly overruled.
R. P. Davidson, A. J. Roush, S. A. Huff, B. W. Langdon, and F. S. Pettit, for appellant.
F. R. Coffroth, T. B. Ward, R. P. De Hart, G. O. Behm, and A. O. Behm, for appellee.
Upon the other question decided by us, we held that the court committed no error in overruling the defendant’s motion for judgment in his favor on the special findings, notwithstanding the general verdict. On this point we held that the words which the jury found to have been spoken, taken in connection with the other facts found, imported a charge of embezzlement. Notwithstanding the paragraph of the complaint contained no averment that the words spoken were spoken of and concerning the relation which existed between the parties, the jury found that fact, in their verdict, at the instance of the defendant; they found that the business relation existed, and that the words spoken were spoken of and concerning that relation. If the paragraph of the complaint was defective, as one containing a charge of embezzlement, because it did not contain that averment, the jury has supplied the omitted fact in their finding. Should we reverse the case for the want of that averment, the court might allow it to be inserted in the complaint, and then the same facts found again would make out the case under the amended complaint. "We think the verdict should be held to cure the defect in the pleading, if there was any defect. Howorth v. Scarce, 29 Ind. 278; Westfall v. Stark, 24 Ind. 377; Peck v. Martin, 17 Ind. 115.
Petition overruled.